JOHN DURILA AS ADMINISTRATOR AND PERSONAL REPRESENTATIVE OF THE ESTATE OF THE DECEDENT, EVELYN DURILA AND AS ADMINISTRATOR AND PERSONAL REPRESENTATIVE OF THE ESTATE OF EVELYN DURILA, AS TRUSTEE AD LITEM FOR ALL BENEFICIARIES AND HEIRS THEREUNDER, AND INDIVIDUALLY AND IN HIS OWN RIGHT
v.
ARMANDO AVOLIO, JR., M.D., JAMES E. RICHARDSON AND THE WASHINGTON PHYSICIAN SERVICES ORGANIZATION
PETITION OF: ARMANDO AVOLIO, JR., M.D.
No. 34 WAL 2010.
Supreme Court of Pennsylvania, Western District.
December 29, 2010.

ORDER
PER CURIAM.
AND NOW, this 29th day of December, 2010, the Petition for Allowance of Appeal is hereby DENIED.